DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 4, 6-8, 12-14, 16-19, 22, 31, 33, 34, and 36-39 have been cancelled.  Claims 11, 15, 20, 21, 23, 24, 26, 27, 32, and 35 have been amended.
	Claims 1-3, 5, 9-11, 15, 20, 21, 23-30, 32, and 35 are pending and under examination.

Claim Objections
2.	Claim 20 is objected to because of the recitations “an endonuclease” and “a gRNA”.  Appropriate correction to “the endonuclease” and “the gRNA” is required.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-3, 5, 9-11, 15, 20, 23-30, 32, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 11, 17, 21, 26, 29, 37, and 38 of copending Application No. 17/045,467 (reference application), in view of both Golan et al. (Oncotarget, 2015, 6: 24560-24570) and Cowan et al. (PGPUB 2019/0382798).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same exosomes having CD47 on their surface and encapsulating a CRISPR system capable of inactivating an oncogene such as K-ras and to the same method of treating pancreatic ductal adenocarcinoma.  The application specification defines that: the exosomes are formulated with one of the antimicrobial agents recited in the instant claim 25; the method further comprises administering one of the therapeutic agents recited in the instant claim 32; administration could be intravenous (i.e., systemic); the oncogene comprises a point mutation; and the CRISPR system is a vector encoding both Cas9 and a gRNA which is a fusion between crRNA and tracrRNA (see [0007]; [0009]; [0011]; [0055]; [0120]; [0125]).  While the application claims do not recite that the point mutation in K-ras is G12D, Golan et al. teach that the most abundant K-ras mutation in pancreatic adenocarcinoma is G12D (see p. 24561).  Thus, targeting K-rasG12D would have been obvious to one of skill in the art with the reasonable expectation that doing so would treat subjects having pancreatic adenocarcinoma expressing K-rasG12D.  While the application claims do not recite Cpf1, the prior art teaches that CRISPR systems could comprise either Cas9 or Cpf1 (see Cowan et al., [0041]; [0053]; [0349]; [0471]).  Thus, using Cpf1 instead of Cas9 would have been obvious to one of skill in the art to achieve the predictable result of treating subjects having pancreatic adenocarcinoma expressing K-rasG12D.   Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	Claims 1-3, 5, 9-11, 15, 20, 23-30, 32, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 11 16, 20, 21, 24, 29, 31, 32, and 42 of copending Application No. 17/047,367 (reference application), in view of Cowan et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to: (1) exosomes having CD47 on their surface and encapsulating a CRISPR system capable of inactivating an oncogene such as KrasG12D; and (2) a method of treating pancreatic cancer by using the exosomes.  Although the application claim 1 recites a lipid-based nanoparticle, the application specification defines that the lipid-based nanoparticle is an autologous exosome (see [0003]; [0007]; [0016]).  The application specification also defines that the CRISPR system comprises a vector encoding both Cas9 and gRNA (see [0008]).  The application specification also defines that: the exosomes are formulated with one of the antimicrobial agents recited in the instant claim 25; the method further comprises administering one of the therapeutic agents recited in the instant claim 32; the exosomes could be autologous; administration could be intravenous (i.e., systemic) (see [0013]; [0016]).  While the application claims do not recite Cpf1, the prior art teaches that CRISPR systems could comprise either Cas9 or Cpf1 (see Cowan et al., [0041]; [0053]; [0349]; [0471]).  Thus, using Cpf1 instead of Cas9 would have been obvious to one of skill in the art to achieve the predictable result of treating subjects having pancreatic adenocarcinoma.   Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting that at least 90% of the exosomes comprises the endonuclease and the gRNA, claim 20 broadens the subject matter of the parent claims 1 and 2 which recite a composition where all exosomes comprise the endonuclease and the gRNA.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5, 9-11, 20, 21, 23, 24, 26-28, 30, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnopolsky et al. (WO 16/187717; cited on the IDS filed on10/6/2020), in view of Rodriguez et al. (Science, 2013, 339: 971-975).
Tarnopolsky et al. teach a method for treating genetic cancer in a subject by intravenously administering a pharmaceutical composition comprising exosomes encapsulating a CRISPR system and an anti-microbial agent; the exosomes could be autologous; the CRISPR system comprises Cas9 or Cpf1 and a gRNA, where the gRNA could be a fusion between tracrRNA and crRNA; the genetic cancer could be a BFCA1/BRCA2-associated cancer (i.e., CRISPR targets a cancer-causing mutation) (claims 1, 2, 3, 5, 9-11, 20, 21, 23, 24, 26-28, 30, and 35) (see [0008]-[0012]; [0042]; [0044]; [0046]; [0055]; [0065]-[0066]; [0068]).  Tarnopolsky et al. teach that the method could be practiced with additional agents such as chemotherapeutic agents (claim 32) (see [0071]).
	Tarnopolsky et al. do not teach CD47 (claim 1).  Rodriguez et al. teach that surface expression of CD47 promotes persistent circulation and enhanced drug delivery to the tumors by impeding the macrophage-mediated clearance of nanoparticles (see Abstract; paragraph bridging p. 973 and 974).  Based on these teachings, one of skill in the art would have found obvious to modify Tarnopolsky et al. by using CD47 exposed on the exosome surface with the reasonable expectation that doing so would result in enhanced cancer therapy.
	Thus, the claimed invention was prima facie obvious at the time of its effective filling date.

10.	Claims 1-3, 5, 9-11, 15, 20, 21, 23, 24, 26-30, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnopolsky et al. taken with Rodriguez et al., in further view of both Golan et al. (Oncotarget, 2015, 6: 24560-24570) and Scrace et al. (Cancer Res., 2015, 75 (15_Supplement), Abstract: 700).
The teachings of Tarnopolsky et al. and Rodriguez et al. are applied as above for claims 1-3, 5, 9-11, 20, 21, 23, 24, 26-28, 30, 32, and 35.  Tarnopolsky et al. and Rodriguez et al. do not teach targeting K-rasG12D nor do they specifically teach that the genetic cancer is pancreatic ductal adenocarcinoma (claims 15 and 29).  Golan et al. teach treating pancreatic ductal adenocarcinoma by using an siRNA targeting K-rasG12D (see Abstract; p. 24561; p. 24568, column 2, third full paragraph).  Furthermore, Tarnopolsky et al. teach that the CRISPR system could be used to inhibit gene function (see [0043]) and Scrace et al. teach that the CRISPR system is a potentially superior alternative to siRNAs (see Abstract).  Applying the method of Tarnopolsky et al. and Rodriguez et al. to inhibit K-rasG12D in subjects affected by pancreatic ductal adenocarcinoma would have been obvious to one of skill in the art with the reasonable expectation that doing so would treat the cancer in these patients.
Thus, the claimed invention was prima facie obvious at the time of its effective filling date.

11.	Claims 1-3, 5, 9-11, 20, 21, 23-28, 30, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnopolsky et al. taken with Rodriguez et al., in further view of Enlow et al. (PGPUB 2016/0115176).
The teachings of Tarnopolsky et al. and Rodriguez et al. are applied as above for claims 1-3, 5, 9-11, 20, 21, 23, 24, 26-28, 30, 32, and 35.  Tarnopolsky et al. and Rodriguez et al. do not specifically teach the antimicrobial agents recited in claim 25.  However, these antimicrobial agents were all known and used as excipients in anti-cancer pharmaceutical compositions (see Enlow, [0002]; [0099]; [0104]; [0106].  Further using any of the recited antimicrobial agents would have been obvious to one of skill in the art to achieve the predictable result of ensuring exosome sterility.
Thus, the claimed invention was prima facie obvious at the time of its effective filling date.

12.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633